Citation Nr: 0823862	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  89-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a doctor.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970, including service in Vietnam from November 1969 to 
November 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of February 1988 and 
later by the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO).  

In July 2004, the Board issued a decision which denied a 
rating higher than 30 percent for a neurosis and denied 
service connection for a skin disorder.  The Board also 
remanded a claim for TDIU.  The veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2005, the Court granted a Joint Motion to 
vacate the Board's decision and remand the case to the Board.  
The Board in turn remanded the case to the RO in December 
2005.  

In a decision of June 2007, the Board issued a decision which 
denied service connection for a skin disorder, and granted a 
50 percent rating for the veteran's service-connected 
neurosis.  The Board also remanded the claim for a total 
disability rating for readjudication to take into 
consideration evidence which had been presented since the 
claim had been previously considered.  The case has now been 
returned to the Board.  

In a written statement dated in March 2008, the veteran filed 
what purported to be a notice of disagreement (NOD) with a 
rating decision of August 2007 which assigned a 50 percent 
rating for his neurosis.  However, that decision by the RO 
simply effectuated the Board's June 2007 decision granting a 
50 percent rating for the service-connected neurosis, and was 
not a true decision by the RO with which the veteran may file 
an NOD.  Therefore, the Board interprets the veteran's 
statement as being a claim for an increased rating for his 
service-connected psychiatric disorder.  That claim is 
referred to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected disabilities include a 
neurosis, rated as 50 percent disabling; malaria falciparum 
with headaches, rated as noncompensably disabling; and a 
post-operative left inguinal hernia scar, also rated as 
noncompensably disabling.  He asserts that these disabilities 
render him unable to work.  

In an informal brief presented by the veteran's 
representative in May 2008, the representative argued that 
the Board should remand the case for additional development 
of evidence.  The representative asserted that there had been 
worsening of the veteran's disability, and that the VA was 
required to provide the veteran with a new VA examination 
pursuant to VAOPGCPREC 12-95.  The representative also argued 
that the Board should obtain additional VA treatment records 
which have been generated within the past year.   

In reviewing the file, the Board notes that the veteran's 
most recent VA disability evaluation examination to address 
the question of unemployability was conducted almost four 
years ago in 2004.  The Board concurs with the 
representative's argument that the examination is too old to 
adequately reflect the current severity of the veteran's 
disability.  The Board has noted that the veteran was 
afforded a VA psychiatric examination in March 2006; however 
that examination report does not contain an assessment of the 
impact of the service-connected disabilities upon his ability 
to engage in employment, other than to note that the veteran 
had been unemployed since 1994 and the veteran attributed 
this to his medical and emotional disabilities.  Such a 
report is not adequate to resolve the claim for 
unemployability benefits.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's VA 
treatment records from April 2007 to the 
present date.  

2.  Schedule the veteran for VA general 
medical and psychiatric examination to 
determine the current level of severity of 
the service connected disabilities.  
Provide the veteran with adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on the claim.  

The veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b)  List any side effects the veteran has 
from the medication taken for his service-
connected disabilities, and identify all 
side-effects which impact his ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  State whether the veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
to the appellant's service-connected 
disabilities, bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.  The examiner should not 
consider impairment from nonservice-
connected disabilities, such as the 
veteran's nonservice-connected psoriasis, 
when assessing whether the service-
connected disabilities render him 
unemployable.  

3.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



